8


                                                                             ~             .FILED
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                   r
         X
                                                                                       OCT 2 ~ 2019
         2
                                                                                 =~J3kAL DISTRIC OF CALIFORNIA
         3                                                                       ,:~tERN DIVISI     BY DEPUT`t

      4
      5
      6                             IJ1vITED STATES DISTRICT COURT
      7                            CENTRAL DISTRICT OF CALIFORNIA.
     8
             ~ UNITED STATES OF AMERICA,
     9
     10                                   Plaintiff,        CASE NO. ~"~, l q _~ -~~~ - J
     11                            v,                                                                                   l
     12                    ~    7~~~~                        ORDER OF DETENTION
     13
    14                                    Defendant.
    15
    16                                                       I.
    17           A.(       On motion ofthe Government in a case allegedly involving:
    18                1.() a crime of violence.
    19'              2.() an offense with maximum sentence of life imprisonment or death.
    20               3.(       a narcotics or controlled substance offense with';maximum sentence
    21                         often or more years.
    22               4.()      any felony -where the defendant has been convicted oftwo or more
    23                         prior offenses described above.
    24              5.() any felony that is not otherwise a crime of violence that
                                                                                   involves                        a
    25                         minor victim, or possession or use ofa firearm or destructive device
    26                         or any other dangerous weapon, or a failure to register under
                                                                                             18
    27                         U.S.0 § 2250.
    28          B.
                 (         On motion by the Government /()on Court's ow'n
                                                                          motion, in                        a case
                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
          ~ CR-94(06/07)
                                                                                                           Page 1 of4
    i '                      legedl involving:
   2            (          On e further allegation by the Government of:
   3                 1.(      a serious risk that the defendant will flee.
   4                 2.() a serious risk that the defendant will:
   5                    a.()obstruct or attempt to obstructjustice.
   6                    b.()threaten, injure,: or intimidate a prospective witness or juror or
   7                         attempt to d o.
   8         C. The Government( is/()is not entitled to a rebuttable presumption that no
   9                 condition or combination ofconditions will reasonably assure the defendant's
 10                  appearance as required and the safety ofany person or the community.
 11
 12                                                        I1~
 13          A.(           The Court finds that no condition or combination of conditions will
 14                        r onably assure:
 15                  1.(      the,appearance ofthe defendant as required.
 16                   (         d/or
 17              2:           the safety of any person or the community.
 18          B.(           The Court finds that the defendant has not rebutted by suffic
                                                                                         ient
 19,                       evidence to the contrary the presumption provided by statute.
20 ~
21 ~                                                      III.
22          The Court has considered:
23          A. the nature and circumstances ofthe offenses)chaxged,
                                                                                    including whether the
24               offense is a crime ofviolence,a Federal crime ofterrorism,or
                                                                                         involves a minor
25 ~,            victim or a controlled substance, firearm, explosive, or destru
                                                                                         ctive device;
26          B. the weight ofevidence against the defendant;
27 ~        C. the history and characteristics ofthe defendant; and
2s I~       D. the nature and seriousness ofthe danger to any person
                                                                                   or to the community.

                                   ORDER QF DETENTION AFPER HEARING(IS U.S.0 §3]42(ij)
        CR-94(0610
                                                                                                  Page Z of4
       1                                                    N.
      2       The Court also has considered all the evidence adduced at the
                                                                            hearing and the
      3       arguments and/or statements of counsel, and the
                                                                         Pretrial Services
     4        Report/recommendation.
     5

     6                                                      V.
     7        The Court b ~s the foregoing fmding(s)on the foll
                                                                owing:
     8        A.(           As to flight risk:                      ~ l~.e—
     9
 10
 11

 12

 13

 14
 15

 16          B.(~As to danger:                   Q                  ~''~ ~-~~
 17i
                                                                                  t
 18
19j
   i
20
21 ~
22
23
24
                                                         VI.
25          A.() The Court finds that a seri
                                             ous risk exis            ts that the defendant will:
26                    1.Oobstruct or attempt to obstruct
                                                            justice.
27                    2.()attempt to/ t )threaten, injure
                                                          or intimidate a witness orjuror.
28

                        •          ORDER OFDETENTION AFTER HEARING
                                                                  (18 US.C.§3142(3))
       CR-94(06/07)
                                                                                                Page 3 of4
     1       B. The Court bases t11e foregoing findings)on the following:
  2
     3
  4
  5
  6
  7
  8
 9                                                       VII.
 10
 11         A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12         B.IT IS FURTI-~R ORDERED that the defendant be committed to the
                                                                                               custody
 13                 ofthe Attorney General for confinement in a corrections facility separ
                                                                                                ate,to
 14~            the extent practicable,from persons awaiting ox serving sentences
                                                                                             or being
15                  held in custody pending appeal.
16 I        C. IT IS FURTHER ORDERED that the defendant be affor
                                                                 ded                    reasonable
17 I            opportunity for private consultation with counsel.
18          D.IT IS FURTHER ORI?ERED that, on order of a Court
                                                                       ofthe United States
19            or on request of any attorney for the Government,the perso
                                                                           n in charge ofthe
20            corrections facility in which the defendant is confined
                                                                      deliver the defendant
21            to a United States marshal for the purpose ofan appea
                                                                     rance in connection
22            with a court proceeding.
23
24
25
26 DATED:                D '~                                                   ..d
                                                                         ~  ~ ~ ~-
27                                                    SHAS H.      AL
                                                      iJNITED STATES MAGISTRATE JUDGE
28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(7)
     ~ CR-94(06/0
                                                                                                Page 4 of4
